NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                     2007-3259


                             RICHARD A. WYEROSKI,

                                                           Petitioner,


                                         v.


                     MERIT SYSTEMS PROTECTION BOARD,

                                                           Respondent.

      Richard A. Wyeroski, of Bayport, New York, pro se.

       Stephanie M. Conley, Attorney, Office of the General Counsel, United States
Merit Systems Protection Board, of Washington, DC, for respondent. With her on the
brief were B. Chad Bungard, General Counsel, and Rosa M. Koppel, Deputy General
Counsel.

Appealed from: United States Merit Systems Protection Board
                       NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                       2007-3259

                               RICHARD A. WYEROSKI,

                                                        Petitioner,

                                            v.

                       MERIT SYSTEMS PROTECTION BOARD,

                                                        Respondent.

                            __________________________

                             DECIDED: November 7, 2007
                            __________________________

Before NEWMAN, GAJARSA, and LINN, Circuit Judges.

PER CURIAM.

       Richard A. Wyeroski (“Wyeroski”) seeks review of a final decision of the Merit

Systems Protection Board (“the Board”) dismissing his petition for review as untimely

filed, without good cause shown for the delay.       Wyeroski v. Dep’t of Transp., 106

M.S.P.R. 7 (2007). Because the Board did not abuse its discretion in concluding that

Wyeroski failed to show good cause for his untimely filing, we affirm.

       The Federal Aviation Administration removed Wyeroski from his position as

Aviation Safety Inspector based on various charges of misconduct. In a June 3, 2003,

initial decision, an administrative judge affirmed the agency’s removal action. The initial

decision became final on July 8, 2003, when neither party filed a petition for review.

See 5 C.F.R. § 1201.113.
       On February 5, 2007, Wyeroski filed a request with the Board to reopen his case,

alleging that newly-discovered evidence impeached the credibility of Richard Martin, the

primary witness in his removal action. The Board construed Wyeroski’s request as an

untimely-filed petition for review and, as such, notified him that he must file a motion,

supported by affidavit or statement signed under penalty of perjury, showing good

cause for the delay. See 5 C.F.R. § 1201.114(f).

       Wyeroski did not file a motion or sworn statement as required by § 1201.114(f).

For that reason, the Board deemed his request insufficient to excuse the delay.

Wyeroski, 106 M.S.P.R. at 10 (“[W]hen a party’s explanation for the untimeliness of a

petition for review is not submitted in the form of an affidavit or statement signed under

penalty of perjury, it is insufficient to establish the assertions it contains.”).

Nevertheless, the Board examined Wyeroski’s explanation—predicated on newly-

discovered evidence—and concluded that even if sworn, it was insufficient to constitute

good cause. Acknowledging that the discovery of new evidence may in some instances

establish good cause, the Board reasoned that Wyeroski’s proffered evidence did not.

The Board so concluded because: (i) “[e]vidence offered merely to impeach a witness’s

credibility . . . is generally not considered new and material”; and (ii) the initial decision

affirming Wyeroski’s removal was based “upon substantially more evidence . . . than the

testimony of [Martin] alone.” Accordingly, the Board found lack of good cause and

dismissed the petition as untimely filed.

       This court’s scope of review of Board decisions is defined and limited by statute.

5 U.S.C. § 7703(c). “The agency’s action in this case must be affirmed unless it is found

to be: (1) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance




2007-3259                                   2
with law; (2) obtained without procedures required by law, rule or regulation having

been followed; or (3) unsupported by substantial evidence.” Hayes v. Dep’t of the Navy,

727 F.2d 1535, 1537 (Fed. Cir. 1984). “The petitioner bears the burden of establishing

error in the Board’s decision.” Harris v. DVA, 142 F.3d 1463, 1467 (Fed. Cir. 1998).

       In this appeal, Wyeroski first contends that he did not have an opportunity to file

a motion or sworn statement because the Board notice directing him to do so was sent

by e-mail. We need not address this issue, however, because we, as did the Board,

address his argument on the merits. In this regard, Wyeroski primarily rehashes the

documents and testimony presented at his removal hearing and argues that the Board

should reconsider the case in light of the newly-discovered evidence, which is alleged to

impugn Martin’s credibility. Br. for Pet’r at 13 (“I ask that this brief, be accepted as my

appeal to the MSPB and instruct them to review the appeal transcript and the

allegations against me, in lieu of this new evidence against the chief witness against me

. . . .”).   See generally id. at 3-11.      The Board cannot, however, overturn an

administrative judge’s demeanor-based credibility determinations unless it has

“sufficiently sound” reasons. Haebe v. Dep’t of Justice, 288 F.3d 1288, 1301 (Fed. Cir.

2001). The Board reviewed Wyeroski’s evidence, which related primarily to Martin’s

misconduct after Wyeroski was removed, and determined that it “d[id] not provide

sufficiently sound reasons to overturn the credibility determinations made by the

administrative judge who observed the witnesses at the hearing.”         The Board thus

concluded that the evidence was not “of sufficient weight to warrant an outcome

different from the initial decision.” We have carefully reviewed the record and find no




2007-3259                                3
basis to conclude that the Board in any way abused its discretion in reaching this

conclusion. Consequently, we affirm.

                                       COSTS

      No costs.




2007-3259                              4